PER CURIAM.
Treating the papers presented as a timely notice of appeal from the final judgment of dissolution entered below on May 23, 1991, the final judgment is hereby vacated as improperly and unauthorizedly entered during the pendency in this court of a non-final appeal herein. Fla.R.App.P. 9.130(f); Cadwell v. Cadwell, 549 So.2d 1133 (Fla. 3d DCA 1989); Sammons v. Sammons, 479 So.2d 223 (Fla. 3d DCA 1985); Carter v. Dorman, 385 So.2d 740 (Fla. 3d DCA 1980). The cause is remanded with directions to vacate the judgment, but without prejudice to further proceedings not inconsistent with this opinion. See Cadwell, 549 So.2d at 1135.
Vacated, remanded with directions.1

. Rehearing is dispensed with and the mandate herein shall issue forthwith.